769 N.W.2d 663 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Mane SEVERE, Defendant-Appellant.
Docket No. 137942. COA No. 287347.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the December 8, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to stay, the motion to remand for an evidentiary hearing and the motion for appointment of counsel are DENIED.